            Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 1 of 21




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 FEDERAL TRADE COMMISSION,                                Case No. 20-CV-3945

        Plaintiff,                                        COMPLAINT FOR PERMANENT
                                                          INJUNCTION AND OTHER
        v.                                                EQUITABLE RELIEF

 LIBERTY CHEVROLET, INC., a corporation,
 also d/b/a Bronx Honda, and

 Carlo Fittanto, individually and as a manager of
 Liberty Chevrolet, Inc.,

        Defendants.



       Plaintiff, the Federal Trade Commission (“FTC”), for its complaint alleges:

       1.       The FTC brings this action under Sections 13(b) and 19 of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b) and 57b, the Truth in Lending Act (“TILA”),

15 U.S.C. §§ 1601-1666j, and the Equal Credit Opportunity Act (“ECOA”), 15 U.S.C.

§§ 1691-1691f, to obtain permanent injunctive relief, rescission or reformation of contracts,

restitution, the refund of monies paid, disgorgement of ill-gotten monies, and other equitable

relief for Defendants’ acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C.

§ 45(a), the TILA and its implementing Regulation Z, 12 C.F.R. § 226, and the ECOA and its

implementing Regulation B, 12 C.F.R. § 202.

                                JURISDICTION AND VENUE

       2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1345.



                                                 1
              Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 2 of 21




         3.       Venue is proper in this District under 28 U.S.C. § 1391(b)(2), (c)(2), and (d), and

15 U.S.C. § 53(b).

                                             PLAINTIFF

         4.       The FTC is an independent agency of the United States Government created by

statute. 15 U.S.C. §§ 41–58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C.

§ 45(a), which prohibits unfair or deceptive acts or practices in or affecting commerce. The

FTC also enforces the TILA, 15 U.S.C. §§ 1601-1666j, which establishes, inter alia, certain

disclosure requirements for advertisements promoting closed-end credit transactions, and the

ECOA, 15 U.S.C. §§ 1691-1691f, which, inter alia, prohibits discrimination on the basis of race,

color, or national origin in credit transactions.

         5.       The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act, TILA, and ECOA, and to secure such equitable

relief as may be appropriate in each case, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C.

§§ 53(b), 57b, 15 U.S.C. §§ 1601-1666j, 12 C.F.R. § 226, 15 U.S.C. §§ 1691-1691f, 12 C.F.R.

§ 202.

                                            DEFENDANTS

         6.       Defendant Liberty Chevrolet, Inc., also d/b/a Bronx Honda (“Bronx Honda”), is a

New York corporation, with its principal place of business at 2541-2543 Tremont Avenue,

Bronx, NY 10461. Bronx Honda transacts or has transacted business in this District. At all

times material to this Complaint, acting alone or in concert with others, Bronx Honda has

advertised, marketed, distributed, or offered vehicles to consumers for sale, and Bronx Honda



                                                    2
             Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 3 of 21




regularly has assigned the extension of retail credit to an unaffiliated third party finance or

leasing source.

       7.         Defendant Carlo Fittanto (“Fittanto”) is the general manager of Bronx Honda. At

all times material to this Complaint, acting alone or in concert with others, he has formulated,

directed, controlled, had the authority to control, and participated in the acts and practices of

Bronx Honda, including the acts and practices set forth in this Complaint.      Defendant Fittanto

resides in Southbury, Connecticut and, in connection with the matters alleged herein, transacts or

has transacted business in this District.

                                            COMMERCE

       8.         At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC

Act, 15 U.S.C. § 44.

                             DEFENDANTS’ BUSINESS ACTIVITIES

       9.         Defendants advertise deceptive offers for vehicles and engage in deceptive and

unfair practices relating to the sale and financing of vehicles. Defendants advertise low sales

prices but then fail to honor them; falsely tell consumers they must pay additional “certification”

and similar charges beyond the advertised sale price to purchase “Honda Certified Pre-Owned”

vehicles; falsely represent that consumers must pay substantially more than the New York state

statutory limit of $75 for documentation fees; double-charge fees and taxes; and inflate vehicle

prices without the consumer’s knowledge or authorization. Defendants also unlawfully

discriminate on the basis of race, color, and national origin when acting as a creditor for vehicle

financing.    The company specifically directs its employees to charge higher interest rates and



                                                   3
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 4 of 21




inflated fees in the credit transaction to African-American and Hispanic customers than to

non-Hispanic white customers. Bronx Honda’s employees use derogatory terms for

African-American and Hispanic customers. And Defendants have a discretionary pricing policy

that permits its employees to mark up interest rates and fees for consumers who finance their

vehicle purchases, which results in higher charges to African-American and Hispanic applicants

than similarly-situated non-Hispanic white applicants.

                                      Deceptive Advertising

       10.     Defendants disseminate or cause to be disseminated advertisements promoting

vehicles for sale at a specific price but then fail to honor those prices. Defendants use an

advertising agency to target predominantly African-American or Hispanic neighborhoods with

deceptive advertisements. In numerous instances, Defendants advertise a particular used

vehicle, including the make and model, and the vehicle identification number (“VIN”),

accompanied by a dollar amount that Defendants claim “Was” the price, and a lower dollar

amount that Defendants claim is “Now” the price, such as, for example:




                                                 4
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 5 of 21




Immediately below these representations about the price and monthly payment amount are the

claims “Get Sales Price Instantly!” or “Lock in Your Low Price Now!” Below the sales price

and monthly payment, Defendants’ advertisements include references to an interest rate, but do

not disclose an annual percentage rate (“APR”) as required by the TILA.

       11.     Defendants’ representations that consumers can purchase or finance the certified

vehicle for the advertised price are false. In numerous instances, Defendants’ sales

                                                5
          Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 6 of 21




representatives tell consumers that the price for which a vehicle is advertised to be available

“Now” is an error, or that the lower price failed to include an additional certification fee, and that

the vehicle can only be purchased for a higher price, or the “Was” price. Defendants

subsequently charge consumers higher sales prices than advertised.

                              Deceptive and Unauthorized Charges

       12.     In numerous instances, Defendants falsely tell consumers that they are required to

pay bogus fees and charges in connection with the sale and financing of certain “certified”

vehicles. In particular, Defendants advertise for sale used vehicles designated “Certified

Pre-Owned Honda,” a designation permitted by the manufacturer, American Honda Motor

Company, Inc. (“American Honda”), under certain circumstances. Certified Pre-Owned Honda

vehicles are inspected, reconditioned, and certified prior to offering the vehicle for retail sale and

cannot lose their “certified” status once they are certified. Certified Pre-Owned Honda vehicles

are covered by the manufacturer’s seven-year, 100,000-mile warranty. American Honda

prohibits dealerships from charging a separate fee for the warranty.

       13.     In numerous internet advertisements, Defendants represent that specific vehicles

for sale are certified. For example, numerous advertisements display the following graphic:




Defendants include this graphic in its advertisements along with the “Was” original price and the

“Now” sales price. American Honda also has advertised these Certified Pre-Owned vehicles on

its website Hondacertified.com as certified, and at the “Now” sales price.

       14.     In numerous instances, consumers seek to purchase specific vehicles advertised as


                                                  6
          Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 7 of 21




“Certified” for the advertised sales price, but Defendants represent to consumers, during the sales

or finance process, that they must pay an extra “certification” fee. In some instances,

Defendants represent that the lower price does not include the benefits of certification, and in

other instances, Defendants represent that consumers must pay the additional fee to receive the

seven-year, 100,000-mile warranty. Defendants charge consumers certification fees of up to

$1,995 in addition to the advertised sales price.

       15.     Similarly, in many instances, Defendants falsely tell consumers that they must

pay “dealer prep,” “shop,” “reconditioning” or similar fees, as much as $1,495, to cover the cost

of vehicle repairs and cleaning for advertised Certified Pre-Owned vehicles. However, the

“Certified Pre-Owned” designation indicates the dealership already has “recondition[ed] any

component that does not meet [the manufacturer’s] standards,” according to American Honda.

In numerous instances, Defendants charge consumers buying Certified Pre-Owned vehicles both

certification and prep, shop, or reconditioning fees totaling approximately $3,000.

       16.     Defendants also falsely tell consumers they must pay inflated documentation fees

in order to complete vehicle purchases. New York state law provides that dealerships may

charge consumers a documentation fee of up to $75 to prepare the necessary paperwork to obtain

a title and registration for purchased vehicles. In numerous instances, however, Defendants

represent to consumers, and in fact charge consumers, up to $695 in documentation fees when

selling vehicles.

       17.     Defendants also add charges onto consumers’ final price without consumers’

consent. For example, in numerous instances, Defendants inflate the final sales price of vehicles

by adding sales tax and certain fees twice in the transactions, without the consumers’ knowledge,



                                                    7
          Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 8 of 21




when finalizing financing. When discussing a vehicle’s sales price with consumers, Defendants

often use a separate sheet of paper called a “four-square,” on which Defendants’ employees have

indicated an agreed-upon price, certain fees, and sales tax. After Defendants have tallied all the

fees and sales taxes on the four-square, Defendants transfer the total price to a retail installment

contract or a finance agreement, and then add the sales tax or certain fees a second time on the

contracts. The final sales price is often included in a stack of complex, highly technical

documents presented at the close of a long financing process after an already lengthy process of

selecting a car and negotiating over its price. In numerous instances, consumers have not

noticed this double-charge, and have paid or financed the extra charges. Additionally, following

completion of the sale, Defendants in numerous instances provide consumers only with the retail

installment contracts and finance contracts, not the four-square, to avoid detection. In other

instances, Defendants tell consumers to sign blank contracts, and that the dealership would mail

the executed contracts to them on a later date. After driving the vehicles off Defendants’ lot,

consumers sometimes learn that the price or required monthly payments are higher than they had

agreed to pay.

       18.       In numerous instances, Defendants also inflate the price of the car without the

consumer’s knowledge or authorization when transferring numbers from one form to another, a

practice that Defendants’ employees have called adding “air money.”       After Defendants and

consumers agree on transaction terms for vehicles, including the total sales price and monthly

payments, Defendants unilaterally alter the terms of the sales without first informing the

consumers. In these instances, Defendants add up the total price on a four-square for the

consumer, and then, unbeknownst to the consumer, input a higher price on the retail installment



                                                  8
           Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 9 of 21




contract or finance agreement. In other instances, Defendants solicit information from the

consumer to provide to the finance company and determine the monthly payment to finance the

consumer’s desired vehicle at an agreed-upon price. Defendants misrepresent to the consumer

the monthly payment amount set by financing company’s terms, instead setting a monthly

payment higher than that required by the financing company. Defendants then transcribe a

higher total sales price on the contract than the agreed-upon price. Defendants are thereby able

to pocket the difference between what the financing company would have accepted as a monthly

payment and the higher monthly payment Defendants direct the consumer to pay.

         19.   Examples of the foregoing practices include the following. In one instance,

Defendants advertised a 2014 Certified Pre-Owned Honda CR-V Touring AWD for $28,354.

However, Defendants subsequently charged a consumer, among other things, a $1,995

certification fee, a $350 document processing fee, a $493 prep fee, and a $795 shop fee,

purportedly for “brakes” and “repairs,” even though repairs to brakes and other components are

performed as part of the manufacturer’s certification. In sum, Defendants charged more than

$3,600 in fabricated fees for this vehicle. In another instance, Defendants’ sale personnel told a

consumer that the total price with fees for a vehicle would be $17,391, but the consumer signed a

retail installment contract with the sales price of $20,713, the difference being more than $3,000

of “air money.” And in another instance, Defendants first informed the consumer that the total

sale price was $54,182 including $4,351 in sales tax, and subsequently recorded the sales price as

approximately $60,000 including another $5,300 in sales tax, effectively charging sales tax

twice.

                                 Undisclosed Financing Terms



                                                 9
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 10 of 21




       20.     In many instances, Defendants advertise online, such as in the typical and

illustrative example below, and prominently promote the amount of monthly payment without

disclosing any other key terms required by the law, including the amount of the down payment,

terms of repayment, and the APR:




       21.     In many instances, Defendants advertise online, such as in the typical and

illustrative example below, and state a rate of finance charge but fail to disclose the rate as an

“annual percentage rate” using that term:




                                                 10
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 11 of 21




       22.     These vehicle offers advertising the amount of payment fail to disclose required

terms that are necessary for consumers to understand key terms of the advertised offer and are

required under the law.

                                Discriminatory Vehicle Financing

       23.     Defendants arrange financing for consumers’ purchase of motor vehicles through

third-party financing entities. Each financing entity provides Bronx Honda with a specific “buy

rate,” a risk-based finance charge that reflects the interest rate at which the entity will finance a

retail installment contract from the dealer. Defendants obtain and complete consumer

applications for credit, obtain consumer credit reports, and verify income to make an initial

determination whether a financing applicant will meet the financing entity’s underwriting

guidelines. Defendants then submit applications to the financing entity on behalf of consumers.

       24.     Defendants maintain a specific policy and practice by which they allow sales

personnel to add at their discretion a finance charge called a “dealer reserve” or “markup” to the

buy rate. Unlike the buy rate, the markup is not based on the underwriting risk or credit


                                                  11
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 12 of 21




characteristics of the applicant. Defendants communicate to the consumer only the final total

contract rate, which equals the buy rate plus the markup.     The financing entity compensates

Defendants from the increased interest revenue derived from the markup. Defendant Bronx

Honda compensates employees, including managers such as Defendant Fittanto, with a

percentage of the markup.

       25.     Defendants’ discretionary pricing policy and practice allows employees to

indiscriminately markup buy rates, limited only by any markup cap imposed by the relevant

financing entity, and fees.

       26.     In addition, Defendants have instructed sales personnel to charge

African-American and Hispanic consumers higher markups and additional fees, leading to higher

prices for vehicles. Defendants have instructed personnel to perform these practices with

African-American and Hispanic consumers only, stating that these consumers have limited

education. Defendants have told their employees not to attempt these practices with

non-Hispanic white consumers. Defendants also have used derogatory terms to refer to

African-American and Hispanic consumers.         Information as to each consumer’s race, color,

and/or national origin is available and known to Defendants, as Defendants regularly interact

with applicants who make the decisions to grant or deny financing and to set or confirm the

terms and conditions of financing.

       27.     At least since 2010, Defendants have charged, on average, African-American and

Hispanic borrowers higher markups than similarly situated non-Hispanic white consumers.

These disparities are statistically significant. Moreover, Defendants’ markups exhibit

statistically significant disparities based on race, color, or national origin that cannot be



                                                  12
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 13 of 21




explained by non-discriminatory reasons.

       28.     Indeed, among thousands of consumers who received motor vehicle financing

through Defendants, Defendants charged the average African-American borrower approximately

19 basis percentage points (approximately $163) and the average Hispanic borrower

approximately 24 basis percentage points (approximately $211) more in interest than similarly

situated non-Hispanic white borrowers. African-American and Hispanic borrowers received the

maximum allowable markup 50% more often than non-Hispanic white borrowers.

Non-Hispanic white borrowers did not receive a markup—or received a contract rate below the

buy rate—about twice as often as African-American or Hispanic borrowers.

       29.     In 2015, Defendants’ primary financing entity lowered its markup cap to resolve

public allegations of discriminatory discretionary pricing in violation of the ECOA and

Regulation B. Subsequently, Defendants financed approximately 40% fewer contracts through

Bronx Honda’s primary financing entity and more than doubled its contracts financed through

other entities. Defendants continued to charge both African-American and Hispanic borrowers

more than similarly situated non-Hispanic white borrowers.

       30.     Defendants’ discretionary pricing policy is not justified by a business necessity

that could not be met by a less discriminatory alternative.

       31.     Based on the facts and violations of law alleged in this Complaint, the FTC has

reason to believe that Defendants are violating or are about to violate laws enforced by the

Commission.

                              VIOLATIONS OF THE FTC ACT

       32.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts



                                                13
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 14 of 21




or practices in or affecting commerce.”

       33.     Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.

       34.     Acts or practices are unfair under Section 5 of the FTC Act if they cause or are

likely to cause substantial injury to consumers that consumers cannot reasonably avoid

themselves and that is not outweighed by countervailing benefits to consumers or competition.

15 U.S.C. § 45(n).

                                              Count I

                       Misrepresentations Regarding Advertised Prices

       35.     In numerous instances in connection with the advertising, marketing, promotion,

offering for sale or financing, or sale or financing of motor vehicles, including through the means

described in Paragraphs 10-11, Defendants represent, directly or indirectly, expressly or by

implication, that Defendants will sell particular vehicles at specific prices.

       36.     In truth and in fact, Defendants do not sell those vehicles at those prices.

       37.     Therefore, Defendants’ representations as set forth in Paragraph 35 constitute a

deceptive act or practice in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                              Count II

                             Misrepresentations Regarding Charges

       38.     In numerous instances, in connection with the advertising, marketing, promotion,

offering for sale or financing, or sale and financing of vehicles, Defendants represent, directly or

indirectly, expressly or by implication, that in order to purchase vehicles consumers are required

to pay specific fees, including certification fees, dealer prep fees, reconditioning fees, shop fees,



                                                 14
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 15 of 21




and documentation fees in excess of $75.

        39.     In truth and in fact, in numerous instances in which Defendants make the

representations set forth in Paragraph 38, consumers are not required to pay specific fees,

including certification fees, dealer prep fees, reconditioning fees, shop fees, and documentation

fees in excess of $75.

        40.     Therefore, Defendants’ representations as set forth in Paragraph 38 are false or

misleading and constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act,

15 U.S.C. § 45(a).

                                             Count III

                     Misrepresentations Regarding Unauthorized Charges

        41.     In numerous instances, in connection with the advertising, marketing, promotion,

offering for sale or financing, or sale and financing of vehicles, Defendants represent, directly or

indirectly, expressly or by implication, that charges and fees appearing on consumers’ sales

contracts are for products and services authorized by consumers or are for required state and

local sales taxes.

        42.     In truth and in fact, in numerous instances in which Defendants make the

representations set forth in Paragraph 41, the charges and fees appearing on consumers’ sales

contracts include products and services not authorized by consumers or for sales tax amounts in

excess of those required.

        43.     Therefore, Defendants’ representations as set forth in Paragraph 41 are false or

misleading and constitute deceptive acts or practices in violation of Section 5(a) of the FTC Act,

15 U.S.C. § 45(a).



                                                 15
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 16 of 21




                                             Count IV

                       Unfair Practice Regarding Unauthorized Charges

       44.     In numerous instances, Defendants charge consumers amounts, including

additions to the total price, and charge excess fees and taxes, for which consumers have not

provided express, informed consent.

       45.     Defendants’ actions cause or are likely to cause substantial injury to consumers

that consumers cannot reasonably avoid themselves and that are not outweighed by

countervailing benefits to consumers or competition.

       46.     Therefore, Defendants’ acts or practices as set forth in Paragraph 44 constitute

unfair acts or practices in violation of Section 5 of the FTC Act, 15 U.S.C. §§ 45(a), (n).

       VIOLATIONS OF THE TRUTH IN LENDING ACT AND REGULATION Z

       47.     Under Section 144 of the TILA, 15 U.S.C. § 1664, and Section 226.24(d) of

Regulation Z, 12 C.F.R. § 226.24(d), as amended, advertisements promoting closed-end credit in

consumer credit transactions are required to make certain disclosures (“TILA additional terms”)

if they state any of several terms, such as the monthly payment (“TILA triggering terms”).

       48.     Under Section 144 of the TILA, 15 U.S.C. § 1664, and Section 226.24(c) of

Regulation Z, 12 C.F.R. § 226.24(c), as amended, advertisements promoting closed-end credit in

consumer credit transactions are required to state an “annual percentage rate,” using that term, if

they state a finance charge.

       49.     Defendants’ advertisements promote closed-end credit and Defendants are subject

to the requirements of the TILA and Regulation Z.




                                                 16
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 17 of 21




       50.     Pursuant to Section 108(c) of TILA, 15 U.S.C. § 1607(c), every violation of TILA

and Regulation Z constitutes a violation of the FTC Act.

                                              Count V

                           Failure to Disclose or Disclose Clearly and
                          Conspicuously Required Credit Information

       51.     In numerous instances, Defendants’ advertisements promoting closed-end credit

fail to disclose, or fail to disclose clearly and conspicuously, TILA additional terms required by

the TILA and Regulation Z, including one or more of the following:

                   a. The amount or percentage of the down payment;

                   b. The terms of repayment, which reflect the repayment obligations over the

                       full term of the loan, including any balloon payment; and

                   c. The “annual percentage rate,” using that term, and, if the rate may be

                       increased after consummation, that fact.

        52.    Therefore, the practices as set forth in Paragraph 51 violate Section 144 of the

TILA, 15 U.S.C. § 1664, and Section 226.24(d) of Regulation Z, 12 C.F.R. § 226.24(d), as

amended.

                                             Count VI

                           Failure to Disclose or Disclose Clearly and
                           Conspicuously an Annual Percentage Rate

       53.     In numerous instances, Defendants’ advertisements promoting closed-end credit

state a rate of finance charge but fail to disclose the rate as an “annual percentage rate,” using

that term.

       54.     Therefore, the practices as set forth in Paragraph 53 violate Section 144 of the



                                                 17
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 18 of 21




TILA, 15 U.S.C. § 1664, and Section 226.24(c) of Regulation Z, 12 C.F.R. § 226.24(c), as

amended.

VIOLATIONS OF THE EQUAL CREDIT OPPORTUNITY ACT AND REGULATION B

       55.       Section 701(a)(1) of the ECOA, 15 U.S.C. § 1691(a)(1), and Section 202.4(a) of

Regulation B, 12 C.F.R. § 202.4(a), prohibit a creditor from discriminating against an applicant

with respect to any aspect of a credit transaction on the basis of race, color, religion, national

origin, sex, marital status, or age (provided the applicant has the capacity to contract); because all

or part of the applicant’s income derives from any public assistance program; or because the

applicant has in good faith exercised any right under the Consumer Credit Protection Act, 15

U.S.C. Ch. 41.

       56.       Defendants are creditors as defined in Section 702(e) of the ECOA, 15 U.S.C.

§ 1691a(e), and Section 202.2(l) of Regulation B, 12 C.F.R. § 202.2(l).

       57.       Section 704(c) of the ECOA, 15 U.S.C. § 1691c(c), specifically empowers the

Commission to enforce the ECOA. Defendants’ violations of the ECOA are deemed to be

violations of the FTC Act and are enforceable as such by the Commission under that Act.

Further, the Commission is authorized to use all of its functions and powers under the FTC Act

to enforce compliance with the ECOA by any person, irrespective of whether that person is

engaged in commerce or meets any other jurisdictional tests set by the FTC Act. This includes

the power to enforce a Consumer Financial Protection Bureau regulation promulgated under the

ECOA, such as Regulation B, in the same manner as if a violation of that regulation had been a

violation of an FTC trade regulation rule.

                                             Count VII

                               Discriminatory Financing Practices

                                                  18
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 19 of 21




       58.     In connection with motor vehicle credit transactions, on the basis of race, color, or

national origin, Defendants charge African-American and Hispanic applicants on average higher

markups and fees than similarly situated non-Hispanic white applicants.

       59.     Defendants’ acts, policies, and practices as set forth in Paragraph 58 constitute

discrimination against applicants with respect to any aspect of a credit transaction on the basis of

race, color, or national origin in violation of Section 701(a)(1) of the ECOA, 15 U.S.C.

§ 1691(a)(1), and Section 202.4(a) of Regulation B, 12 C.F.R. § 202.4(a).

                                     CONSUMER INJURY

       60.     Consumers are suffering, have suffered, and will continue to suffer substantial

injury as a result of Defendants’ violations of the FTC Act, the TILA, and the ECOA. In

addition, Defendants have been unjustly enriched as a result of their unlawful acts or practices.

Absent injunctive relief by this Court, Defendants are likely to continue to injure consumers,

reap unjust enrichment, and harm the public interest.

                       THIS COURT’S POWER TO GRANT RELIEF

       61.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

       62.     Section 19 of the FTC Act, 15 U.S.C. § 57b, authorizes this Court to grant such

relief as the Court finds necessary to redress injury to consumers resulting from Defendants’


                                                 19
          Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 20 of 21




violations of the ECOA, 15 U.S.C. § 1691 et seq., and its implementing Regulation B, 12 C.F.R.

§ 202.

                                      PRAYER FOR RELIEF

         Wherefore, Plaintiff FTC, pursuant to Sections 13(b) and 19 of the FTC Act, 15 U.S.C.

§§ 53(b) and 57(b), Section 108(c) of the TILA, 15 U.S.C. § 1607(c), Section 704(c) of the

ECOA, 15 U.S.C. § 1691c(c), and the Court’s own equitable powers, requests that the Court:

         A.     Award Plaintiff such preliminary injunctive and ancillary relief as may be

necessary to avert the likelihood of consumer injury during the pendency of this action and to

preserve the possibility of effective final relief, including a preliminary injunction;

         B.     Enter a permanent injunction to prevent future violations of the FTC Act, the

TILA, and the ECOA, by Defendants;

         C.     Award such relief as the Court finds necessary to redress injury to consumers

resulting from Defendants’ violations of the FTC Act, the TILA, and the ECOA, including

rescission or reformation of contracts, restitution, the refund of monies paid, and the

disgorgement of ill-gotten monies; and




                                                  20
         Case 1:20-cv-03945-PAE Document 1 Filed 05/21/20 Page 21 of 21




       D.      Award Plaintiff the costs of bringing this action, as well as such other and

additional relief as the Court may determine to be just and proper.



                                             Respectfully submitted,


                                             ALDEN F. ABBOTT
                                             General Counsel


Dated: May 21, 2020                          /s/ Katherine Worthman
                                             KATHERINE WORTHMAN
                                             Federal Trade Commission
                                             600 Pennsylvania Avenue, N.W.
                                             Washington, DC 20580
                                             Phone: (202) 326-2929
                                             Facsimile: (202) 326-3768
                                             Email: kworthman@ftc.gov


                                             MARGUERITE MOELLER
                                             Federal Trade Commission
                                             600 Pennsylvania Avenue, N.W.
                                             Washington, DC 20580
                                             Phone: (202) 326-2905
                                             Facsimile: (202) 326-3768
                                             Email: mmoeller@ftc.gov


                                             Attorneys for Plaintiff
                                             FEDERAL TRADE COMMISSION




                                                21
